DETAILED ACTION
CLAIMS 1 AND 3-19 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 7-8, 10-16, 17, and 18-19
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMADA, US 2019/0386846 Al, (“Yamada”).
Yamada was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Yamada teaches a communication device configured for connection with a power source and a host device, the communication device comprising:
a device controller, (Fig. 7, elements 20, 11, and 18 collectively) adapted for data communication with the host device (Fig. 7, element 90 See also [0040]) ; and
 a converter circuit, (Fig. 7, elements 50 and 60 collectively) 
wherein the converter circuit is configured to provide a virtual device ground at least to the device controller to compensate a ground potential difference between the host device and the communication device.  ([0041] “By operating the physical layer circuit 11 based on the power supply voltage VSSA from the power supply line LVSSA separated from the ground line LGND, it is possible to prevent the GND shift from influencing the physical layer circuit 11, and it is possible to prevent the occurrence of problems caused by the GND shift.” See also Fig. 7, element 60 “VSSA” – virtual ground giving the claim the BRI –) 

based on the sense input and the sense input for connection to a ground potential of the host device. ( See Fig. 7, element 50 and element 60, connectd to LGND) 
Regarding Claim 19,
 Yamada teaches wherein the sense input comprises a dedicated sense line (Fig. 7, elements connecting element 50 to TP and TM) that is connectable to the ground potential of the host device. (Fig. 7, elements connecting element 50 to element 60, which is connected to LGND) 
Regarding claims 3-4, 7-8, and 10-16, 
 Yamada teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 17 and 18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 17-18 is/are rejected under the same reasoning set forth above over Yamada.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-6, and 9
 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA, US 2019/0386846 Al, (“Yamada”) in view of Nikitin, US 2015/0022174 Al, (“Nikitin”).
Yamada and Nikitin were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 5-6, and 9,
 Yamada and Nikitin teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 11/17/2021 (“Remarks”) have been fully considered but they are not persuasive.
 “Yamada fails to teach a communication device, for connection with a power source and a host device, which communication device comprises the converter circuit as claimed. In consequence, the subject matter of claim 1 is novel over Yamada.” Remarks at p. 8.
Examiner respectfully disagrees. Yamada’s circuit described in Fig. 7 accomplishes the same function recited in claim 1, whether or not the cited to components are labeled as host or device.
Next, Applicant argues that “As follows from the discussed FIG. 7 of Yamada, the reference teaches a voltage generation circuit 60 and a measurement circuit 50. Measurement circuit 50 measures the voltage of the data bus DBS (see par. [0052] of Yamada). The voltage generation circuit 60 generates the power supply voltage HVDDA based on the measurement result of the measurement circuit 50 (see par. [0053] of Yamada). In other words, the compensation that Yamada suggests is based on the voltages on the data bus DBS and not a ground potential difference between the host device and the communication device.” Remarks at p. 9.
	Here too, Examiner respectfully disagrees. Yamada teaches a technique to “absorb a shift in [delta]V due to GND shift by the level shifter ….” (Yamada [0042]). Yamada is teaching a compensation for a voltage shift with respect to ground. (See also Yamada Figs. 5 and 6).
	Third, Applicant argues that “Further, Yamada fails to teach that a sense input is for connection to a ground potential of the host device and that a virtual device ground is controlled based on the sense input.” Remarks at p. 9.
Examiner respectfully disagrees. Yamada teaches a sense input (Fig. 7, element 50) connected to a ground potential of the host device .  ( See Fig. 7, element 50 and element 60, connectd to LGND) for which a virtual device ground is controlled based on the sense input. ([0041] “By operating the physical layer circuit 11 based on the power supply voltage VSSA from the power supply line LVSSA separated from the ground line LGND, it is possible to prevent the GND shift from influencing the physical layer circuit 11, and it is possible to prevent the occurrence of problems caused by the GND shift.” See also Fig. 7, element 60 “VSSA” – virtual ground giving the claim the BRI –) 
Finally Applicant argues that 
the Examiner provides that Yamada would teach the subject matter of claim 12 in paragraph [0039] and FIGS. 1, 3, 4 … The above argument of the Examiner appears to be based on a clear error. FIGS. 3 and 4 show communication diagrams with respect to a ‘downstream’ and an ‘upstream’ communication. None of the claimed ports however are shown or discussed … The mere occurrence of the words ‘upstream’ / ‘downstream’ in a prior art reference however do result in an anticipation of the subject matter of claim 12, namely, that the claimed communication device for connection to a host device, also comprises one or more downstream ports 6a-6c, as shown in FIG. 2 of the present application.
Remarks at P. 10.
Examiner respectfully disagrees. Fig. 1, and its accompanying description at [0034] describe “An electrical coupling means coupling such that an electrical signal can be transmitted, and is a coupling that enables transmission of information by an electrical signal, and may be a coupling through a signal line or an active element or the like.” In other words, the electrical couplings – ports – as between two circuits are taught by Yamada.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“On-the-Go and Embedded Host Supplement to the USB Revision 3.0 Specification, Revision 1.1.” Edited by Various Authors  USB Implementers Forum, Inc., USB, 10 May 2012, https://www.usb.org/document-library/go-and-embedded-host-supplement-usb-revision-30-specification-revision-11. Sections 1.1-1.3  (Year: 2012) for its teaching of upstream and downstream ports.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Brian J Corcoran/             Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187